Me. Justice Wole,
dissenting.
From the standpoint of our customary jurisprudence, the most important point in this case is the interpretation to be put upon article 175 of the Mortgage Regulations. With a number of assumptions in favor of the petitioner herein, the case nevertheless could have been and should have been disposed of on the facts.
It may be assumed for the moment, therefore, that .in this-particular certiorari proceeding we had the right to inquire whether or not the court sufficiently exercised, its discretion or took all the means at its disposal to investigate the authority of the attorney to institute a mortgage proceeding in the name of M. L. de Soto or to investigate the existence or nonexistence of the plaintiff therein, namely, M. L. de Soto. With such an assumption I maintain that the petitioner before us never sufficiently overcame the presumption of authority that exists in favor of the due appearance of an attorney. When an attorney appears in the name of a party, *670the existence of such, a party is necessarily presumed as well as the fact that the attorney derived his authority from such a person.
The majority opinion literally recognizes that the presumption in favor of the right of an attorney to appear for a party is a strong one, but that opinion necessarily considered that the presumption was either overcome or that in supposed suspicious cases the duty of the court, even in a summary proceedings under the Mortgage Law, was to make a wider investigation. The basis of.the majority opinion was that the court below did not go far enough.
The action of the court was made to depend exclusively upon the affidavit of Henri Brown, one of the attorneys for the Padres Capuchinos. He made a strong showing, of course largely on information and belief, that there was not, as set up in the initial writing presented in the court below, such a merchant as M. L. de Soto in Santo Domingo. The affiant stated that he made a great number of efforts to prove through various persons in Santo Domingo that they had never heard of M. L. de Soto. However, informations from banks or merchants would not satisfy me that a person whose natural occupation is that of a merchant may not exist and still be unknown to the various persons from whom the af-fiant’s information proceeded. The essential words were that M. L. de Soto, merchant, bachelor, and a resident of Santo Domingo, presents an initial writing, etc. M. L. de Soto may have been by occupation a merchant and retired. It is easily possible that a person who was once a merchant and whose activities have ceased should not be known to merchants or bankers, especially if he kept no accounts in the banks. It is a matter of common knowledge in Puerto Bico that many persons do not deposit their money in banks. I shall not attempt to analyze all the possibilities not excluded by the affidavit of Mr. Brown.
I do not question the jurisprudence cited by this Court to the effect that the nonexistence of a person could not *671lie shown by positive testimony, but it must be proved by the reasonable exclusion of the opposite possibility. In a criminal trial, where perhaps the highest proof is necessary, a man may still be convicted on circumstantial evidence. I do not maintain that the evidence in a civil case should be as strong as that required in a criminal case, but no doubt can arise that the presumption in favor of the due appearance of an attorney is so strong and so necessary for the administration of justice, that an affidavit should exclude every reasonable possibility that the plaintiff in the mortgage proceeding did in fact exist. From the time of the Osborn case and the opinion of Chief Justice Marshall therein the force of the presumption in favor of an attorney has increased rather than diminished. Osborn v. United States Bank, 9 Wheat, 738; note to McAlexander v. Wright, 16 Am. Dec. 98; Doe v. Abbott, 126 Am. St. R. 30 and note.
The question of whether the presumption had been overcome was presented to the district court. Whether or not that court arrived at its conclusion by a similar mental process that the writer does, the fact nevertheless is that the court below thought that such presumption had not been overcome by the affidavit of Mr. Brown. The court had all the evidence before it, and, as in every other case, had a right to weigh it, and its conclusion should have been final to this court. It may be said that there was involved in this case nothing more than a weighing of the evidence. I come then to consider other aspects of the case.
The law defines certiorari as follows:
“A writ issued by a superior to au inferior court requiring the latter to send to the former a certified copy of some proceeding therein pending, or the record and proceedings in some cause already terminated in eases where procedure is not according to the course of the law, and to complete the proceedings when the lower court refuses to do so upon erroneous grounds.” (Comp. Stat. 1911, section 1349.) .
*672The fact that the court may or may not have been mistaken in the weighing of the evidence is not an error of .jurisdiction or procedure and is not reviewable by certiorari. Arribas v. District Court, 9 P.R.R. 436; Axtmayer v. District Judge, 14 P.R.R. 623, and Del Toro v. Municipal Court, 16 P.R.R. 89.
There is another procedural matter which the writer thinks should be decisive of the case. The Asociación de Padres-Capuchinos never became a party in the mortgage proceeding, as I understand the law. The Mortgage Regulations-provide that subsequent creditors should be notified of the proceeding, but they do not become parties. This only gives them an opportunity to appear at the auction sale and bid in the property. Because the Asociación de Padres Capu-chinos was the owner of the soil on which the mortgaged building was located and because it had filed a suit and entered a notice of Us pendens in the registry, it was thought advisable to notify it of the foreclosure proceeding. This did not make- the Asociación de Padres Capuchinos a party, and the conclusion in the petition that the said association became a party was not justified. An attaching creditor might also note his suit in the registry and a court similarly but unnecessarily could give him notice of the mortgage proceeding.
I now come to consider the interpretation of article 175 of the Mortgage Regulations. This is a clear case of ex-pressio unius est exclusio alterius. The summary character may only be changed in the enumerated cases. Section 14 of the Civil Code of Puerto Rico, edition of 1930, reads as follows: “When a law is clear and free from all ambiguity, the letter of the same shall not be disregarded, under the pretext of fulfilling the spirit thereof.” Article 175 does not mean that at the election of a party or of a court any matter may be investigated, but all matters except those enumerated in that section are relegated to a plenary suit wherein every question may be raised. Less than almost anything else *673should the authority to appear in the name of a party be questioned in a summary proceeding under the Mortgage Law. If it could, in cases easily imaginable a creditor could frequently, if not always, be required to show the authority of his attorney..
The record shows that the Asociación de Padres Capuchi-nos had a suit pending and noted it in the registry. Like a debtor or any other person who might have a claim to the property, a supplemental complaint might have been filed in the same suit to cause the ventilation of the charges of fraud and conspiracy made by the Asociación de Padres Capuchi-nos against Manuel Tous Soto and Maria Rivera Quiles. I find no hardship at all in requiring a debtor or any other person to resort to a plenary suit to attack a Mortgage proceeding. If obstacles are to be thrown in the way of the collection of debts, the difficulty for a person to obtain money will be increased. This was made clear enough in the reasons for the passing of the Mortgage Law. The proceeding is not as drastic as that which exists in various of the states of the-Union where in substitution of a regular mortgage, deeds of trust are given whereby the trustees have power to sell without any court proceeding, after a notice in the newspapers to the effect that the mortgaged property will be sold on a certain date and at a certain time, of course after the debtor has defaulted.
I find no reason for making an exception in this case, and the action of the district court should not have been annulled.
I am authorized to state that Mr. Justice Aldrey agrees with this opinion.